Title: From George Washington to the Board of War, 11 October 1778
From: Washington, George
To: Board of War


          
            Gentn
            Head Quarters, near Fredericksburg Octob. 11th 1778
          
          The Incessant and pressing applications of the Officers—and their real distress for Cloathing, obliges me to repeat my wishes to the Board  
            
            
            
            to obtain the earliest direction of Congress for relieving their wants. They are in a very disagreable situation in this respect, and, unless some mode can be adopted for speedily supplying them, Many will be obliged involuntarily to quit the service—or if this should not be the case, we shall be involved in perpetual complaints and the most painful applications.
          I do not recollect, when the Army was first appointed, that there was any engagement on the part of the public, that the Officers should be provided with Cloathing, through their means, nor has there been any explicit declaration since, that I remember, for the purpose; but the measure has become indispensably necessary, and without the intervention of public aid, they never can be supplied; for their pay, if the Articles proper could be found in a private way, from the enormous & exorbitant prices now exacted for every thing, would prove wholly incompetent to the end. There is however a Resolution of Congress of the 22d of November last, which points to a provision, through the public means—and those of the States, individually taken. This has encouraged the Officers to look for Supplies in the manner there professed—and their not being able to obtain ’em, makes them more uneasy perhaps, than if the Resolution had never passed. I have written to Messieurs Otis & Andrews to make a Return of the Cloth &c. in their hands proper for Officers—and also to advise me what quantities might be procured, in case the Board should direct a purchase. This appears to be the only practicable expedient at this time from which relief can be drawn, and if it is to be adopted, the Agents cannot be too soon ordered to carry it into execution. I really wish to be informed by the Board, by the first Opportunity, whether the Officers may expect Supplies through the public Stores, that I may be able to answer them decisively upon the point, when they apply. As matters now stand, I am in a very aukward & irksome situation.
          Since it is evident, that the Officers cannot provide themselves with Cloathing and that there is a necessity for the intervention of public aid, I would submit it to the Board, whether it may not be proper for them to form an Estimate of Cloathing, proportioned to the number of Officers in the Army, for the consideration of Congress—and to obtain their sanction for importing the same, if they approve the plan. This measure, it seems to me, is the only one that can ensure relief in future, and it appears the more eligible, as the loss to the public will be infinitely less, than if they procure the Articles in the Country, supposing that it could be done. Besides this consideration, the Officers then might be properly uniformed—and all placed on a just and equal footing.
          If the Board should be authorised to direct an immediate purchase  
            
            
            
            of Cloathing for the Officers, I will take the liberty to suggest, that it may not be improper for them, to enjoin on the part of the Cloathier, a strict compliance with the Resolution of Congress which I have mentioned, in the sale. The Officers say, that hitherto it has not had the necessary and generous operation intended by Congress; but on the contrary, in the few instances, in which they have been able to furnish themselves with Articles from the public Stores, that they have done it, at the current exorbitant prices. Indeed there are many matters in the Department, which require a more perfect and explicit arrangement than has ever been made; and at present, there is such a clashing of Office & of Officers, that it is difficult to determine, how or with whom business is to be transacted. I have the Honor to be with great respect and esteem Gentn Your Most Obedt servt
          
            Go: Washington
          
        